DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 11/20/2020. 
	Claims 14 and 16 have been amended by the Applicant.
	Claims 1 – 17 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 17 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 17 are maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
the claims do not recite methods for organizing human activity because the claims recite interactions between a user and machine, not interactions between users”.
Examiner respectfully disagrees. The instant claims recite a method and system for managing service orders relating to contracts between financial institutions and its vendors, while it is acknowledged that there may not be direct interaction between users, the Examiner asserts that the “interaction” being highlighted by the analysis is a commercial and/or legal interactions between users/entities or the like. In other words, while the instant claims may not be reciting a specific interaction between two users, the claims do in fact recite a commercial and/or legal interaction in that the claimed system manages service orders (e.g. commercial interaction) that are related to contracts (e.g. possible legal interactions), between vendors and financial institutions (commercial interaction/contractual relationship between separate entities). As such, the Examiner concludes that the claims recite commercial and legal interactions (e.g. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations [see MPEP 2106.04(a)(2)(II)(B)]); which is a subgroup that falls under ‘Certain Methods of Organizing Human Activity‘ grouping of abstract ideas. 

Applicant further argues that “the claims are patentable under Prong 2 because they integrate the alleged judicial exception into a practical application. The recited features of the abstract idea are not merely being applied on a computer or computing device or via software or software programming that is simply being used as a tool to implement ("apply it") the abstract idea. Instead, the claims recite systems and methods to manage access to databases and retrieval of information or documentation stored therein, and thus provide a technical solution to a problem in the realm of electronic document management in the financial industry”.
manages access to said databases. Secondly, it is not evident in the instant claims what the technical solution is being presented or what potential technical problem is being solved. Furthermore, while management of electronic documents in the financial industry may be a potential problem that requires a solution, this is not solely a technical problem. In other words, the idea of managing electronic documents can be considered a technical area which could be improved upon, however specifically managing electronic documents in the financial industry without describing any specific manner by which this management is performed from the technical perspective leads to the Examiner’s assertion that any potential improvements seen in the instant application are within the commercial and/or business realm. In other words, the instant claims fail to describe any specific technical elements, or unique technical processes that function to manage electronic documents. The present invention merely utilizes a computerized system for the purposes of executing a service order (e.g. transaction) and in response to said transaction activity updating a memory associated with the computing system. The claims merely recite generic computing elements (e.g. a display, a processor, a GUI, etc.), which perform well-understood, routine and conventional functions such as: receiving,  transmitting, and storing data (e.g. receiving input, causing display, receiving second input, updating memory); receiving, processing, and storing data (e.g. updating in a memory of the enterprise system, information relating to selected products). These additional elements (e.g. enterprise system, etc.) are recited at a high level of generality and represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC). Additionally the Examiner asserts that the claims do not speak to any improvements to technological environments, computer functions, 

Lastly, the Applicant asserts that “analysis under Step 2B is not necessary because the claims are eligible under Step 2A. Assuming, however, arguendo, that the present claims were found to be directed to an abstract idea/judicial exception, Applicant submits that the claims are patentable because they provide an inventive concept. The various elements described in the claims are highly complex and go well beyond what was routine or conventional in the financial services industry. For example, the implementation of a user verification process and electronic file transfer system adds significantly more to any alleged abstract idea. Thus, viewed as a whole, the claims are eligible because they provide an inventive concept”.
Examiner respectfully disagrees. While it is acknowledged that dependent claims do recite the steps of initiating an order verification process, and providing subsequent input which comprises instructions to complete an order verification process the Examiner asserts that similarly to the claimed computing elements and processing steps the verification process is claimed at a high level of generality and neither the claims nor the specification provide any technical specificity to how the verification is performed. According to the specification “a service may be cancelled by clicking button 2501 or an verification process may be initiated by clicking verify button 2502” [see paragraph 0103]. This verification is merely a manual interaction that a user has with a button/link presented on a generic display which then results in the verification or cancellation. There are no disclosed algorithms that could perform the verification, there is no specific technical or computing steps that are associated with the verification, and when considering the Applicant’s disclosure and the claims the Examiner asserts that the verification is merely an automated step that involves a user interaction with information generally presented on a graphical user interface. As such, the Examiner asserts that the implementation of a user verification 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 1 – 17, Applicant’s arguments have been fully considered but were not persuasive. 
Applicant argues that “Thomas is directed to a technology for business rules, workflows, valuation models, and rating methods. Kumar, on the other hand, is related to a technique for evaluating risk associated with underwriting an insurance policy. Applicant submits that a person of ordinary skill reading Thomas would not be motivated to look to Kumar to arrive at the present claims with a reasonable expectation of success. Moreover, a person of ordinary skill would not look to either Thomas or Kumar to address problems related to contracts between a financial institution and its vendors. Therefore, Applicant submits that claim 1, and the claims dependent therefrom, are novel and non-obvious over the cited art and respectfully request that the rejections be withdrawn”. 
Examiner notes that Thomas was cited because it disclosed a platform where users could purchase assets or pay service providers for different types of services or products. Thomas specifically discloses an IP Marketplace system provides user and organizational registration and profiling, IP disclosure and approval, valuing and rating of IP assets, merchandising and cataloging, customized searches and IP matching algorithms, referral services, deal negotiation, transaction execution, marketing tools, collaboration tools, IP asset management (e.g., royalty and maintenance fee management), and data collection and reporting [see 0007]. The claimed system of Thomas is not just directed to business rules, workflows, valuation models, and rating methods, it is directed to a platform on which users can purchase services and assets and the system can manage information associated with these transaction, assist with execution of transaction, contracts, and the like. This is similar to the claimed invention. Kumar was cited to teach the idea of updating an enterprise system based on user inputs. It is noted that Thomas disclosed the idea of allowing users varying degrees of access based on information stored in databases or memory structures, further Thomas discloses the idea of storing restricted information where data can only be allowed in certain circumstances and if a transaction is unsuccessful data may be deleted, archived, or locked from users and similarly based on verification and permissions the users can be given permission to access data that is stored in databases. Thomas did not explicitly disclosed updating in s memory of the enterprise system information relating to a selected service. To this accord Kumar was cited because it disclosed an enterprise system which has the capability to store information that can be modified and updated based on data received from user interactions with the system [see at least 0820]. While the processing system disclosed by Kumar is utilized to risk evaluation for insurance policies and the like, this is merely the application of the claimed system, however the processing and storage elements of the claimed system perform the functions of managing files and information across different memory storage devices and the like for different types of purposes including purchases of services, subscriptions and the like [see at least 0816]. In view of above the Examiner asserts that a person of ordinary skill in the art would see an obvious application of the technical components and their functions as disclosed by Kumar in the system disclosed by Thomas because both systems are directed to purchasing assets, storing information, accessing data, updating data associated with purchases, contracts and the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 17, under Step 2A claims 1 – 17 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
a computer implemented method for managing service orders relating to contracts between a financial institution and its vendors, the method comprising the steps of: causing to display, by a processor of an enterprise system, a first graphical user interface (GUI) associated with a rapid service delivery module;
receiving, by the processor, a first input from a first client user, the first input comprising instructions to select the rapid service delivery module;
causing to display, by a processor, a second GUI associated with one or more service products;
receiving, by the processor, a second input from the first client user, the second input comprising instructions to select one of the one or more services, thereby placing an order for the one of the one or more services; 
and updating, in a memory of the enterprise system, information relating to the selected service product in association with the first client, based on the second input.
These limitations recite organizing human activity, such as by performing commercial interactions [see 2019 PEG, page 52]. This is because the limitations above recite a series of steps by which a user can manage service orders. This represents the performance of commercial (and legal in the case of contracts) interactions, and sales activities. Commercial and Legal Interactions as well as sales activities fall under the certain methods of organizing human activities grouping of abstract ideas. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2019 PEG, page 52].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a processor, a first graphical user interface, a rapid service delivery module, and a memory of the enterprise system. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
see MPEP 2106.05(d)(ll)], including at least:
•    Receiving or transmitting data over a network (e.g. receiving inputs from client users, display GUI, etc.)
•    Storing and retrieving information in memory (e.g. updating information relating to the selected service, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2 – 17 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 17 recite more complexities descriptive of the abstract idea itself, such as by further defining how users may interact with the enterprise system, how users order and confirm services and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 17 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the 
Lastly, under step 2B, dependent claims 2 – 17 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 17 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 20110153448 A1 (hereafter referred to as “Thomas”) in view of Kumar et al., US 20060100912 A1 (hereafter referred to as “Kumar”).
Regarding claim 1, Thomas discloses a computer implemented method for managing service orders relating to contracts between a financial institution and its vendors, the method comprising the steps of: causing to display, by a processor of an enterprise system, a first graphical user interface (GUI) associated with a rapid service delivery module [see 0030 – 0032 (“buyer” may include any entity that purchases goods, services, assets, rights, or IP. For example, a buyer may acquire rights to an IP asset, purchase (via an assignment) an IP asset or may purchase a license to rights associated with an IP asset. Participants in the online marketplace may include both member and non-member sellers, buyers and service providers. These participants interact with the IP marketplace platform via user interfaces)]; 
receiving, by the processor, a first input from a first client user, the first input comprising instructions to select the rapid service delivery module [see 0090 (IP Marketplace receives an inquiry from a user (e.g., a potential buyer). The inquiry comprises a requested IP asset attributes such as price range, technology, time remaining on patent, countries/jurisdictions where the IP asset enjoys protection, number of related patents, etc.)];
causing to display, by a processor, a second GUI associated with one or more service products [see 0090 – 0091 (IP Marketplace may provide comprehensive matching of all available IP assets that a potential buyer may be interested in. IP MATE creates a list of available IP assets that match the requested IP attributes and provides the list to user. The list presented to user may show the IP asset marketing data, a category, a subject matter associated with the IP asset, an industry associated with the IP asset and a unique identifier associated with the IP asset)];
receiving, by the processor, a second input from the first client user, the second input comprising instructions to select one of the one or more services, thereby placing an order for the one of the one or more services [see 0091 and 0094 (user may select an IP asset from the list of IP assets and IP MATE creates a response providing more data about the selected IP asset. IP Marketplace receives a purchase request (or a buy offer) from a buyer. The request may include exact terms or the request may be an indication of a willingness to enter into negotiations)].
Thomas does not explicitly disclose updating, in a memory of the enterprise system, information relating to the selected service product in association with the first client, based on the second input
However, Kumar teaches the idea of updating, in a memory of the enterprise system, information relating to the selected service product in association with the first client, based on the second input [see 0341 (The ESS schema may be described as a set of tables, views, and other data store objects used to store information that controls the functions and behavior of the enterprise storage system services and components. For example, the tables contain metadata related to users, roles, functions, and locations of data, reports and other data objects. These data store objects, tables, and views are uniquely related to each other in a way that allows the easily retrieval and saving of information. Similarly, the GI schema may be as a set of tables, views, and other data store objects designed specifically to store insurance related data); see also 0585 (The operations data store is maintained by enterprise spatial system data store administration/operations personnel. This administration includes initial setup, periodic updating, data store storage and performance management and backup and recovery)].
One of ordinary skill in the art would have recognized that the known technique of Kumar would have been applicable to the invention Thomas as they all share common functionality and purpose – in providing platforms for purchasing services online. 
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of updating information relating to the selected service product (as taught by Kumar) to the product development and purchasing system of Thomas because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique Kumar to the invention of Thomas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. 
Further, applying the disclosed technique of Kumar to the teachings of Thomas would have been obvious to one of ordinary skill in the art in having the predictable and improved result of more efficiently and consistently evaluate existing or prospective customer data provided by the user and report back to the user an appropriate answer [see 0200]. 

Regarding claim 2, Thomas in view of Kumar teaches the method of claim 1. Thomas further discloses wherein the first client user has been authorized to access the enterprise system [see 0033 (System facilitates interaction between a user and IP Marketplace through, in one embodiment, client with a network connection to an Internet server by way of the Internet. In one embodiment, Internet server employs authentication server to validate credentials, assign proper permissions, and retrieve preferences information for authorized users of IP Marketplace)].

Regarding claim 3, Thomas in view of Kumar teaches the method of claim 1. Thomas further teaches wherein the first client user is a member of a network of subscribed clients  [see 0126 (Marketplace may determine the tools available to the user based upon, for example, a user subscription level, the industry, the type of user, or characteristics of the digital product)].

Regarding claim 4, Thomas in view of Kumar teaches the method of claim 1. Kumar further teaches causing to display, by the processor, a workspace GUI, wherein a subsequent input comprises custom data field information, the custom data field information comprising information relating to one or more selectable electronic files  [see 0339 (the underwriting system provides a set of UI functions (Upload file, Company Search, Address Search etc.), a set of customer specific server functions (such as PML procedures and proximity procedures) The data uploaded from a file or entered manually by the user is stored in the customer specific schema. For the insurance customers this will be the Generic Insurance schema. The data in the customer specific schema is accessed through metadata layer definitions in the ESS schema. The functions and reports are associated with field definitions for the data layers)];
receiving, by the processor, custom data filed information relating to the one or more selectable electronic files thereby selecting one of the one or more selectable files [see 0359 (The proximity summary advanced option to choose custom fields for the summary is provided as an additional function.)];
and transferring, by the processor, the one or more selected electronic files from a client user device to the enterprise system  [see 0450 (The client (e.g., customer who purchases subscription services) provides the following components and processing steps required in the delivery of the ESS system service: business data, vendor reference data, and infrastructure. Business data includes acquisition of policy data (e.g., collection of policy data provided from various business groups for 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 5, Thomas in view of Kumar teaches the method of claim 4. Kumar further teaches wherein the workspace GUI is an attach documents dialog window GUI [see 0339 (the underwriting system provides a set of UI functions (Upload file, Company Search, Address Search etc.), a set of customer specific server functions (such as PML procedures and proximity procedures))]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 6, Thomas in view of Kumar teaches the method of claim 1. Kumar further teaches comprising: causing to display, by the processor, a first workspace GUI, wherein a subsequent input comprises instructions to initiate an order verification process or a cancellation process [see 0298 (a user may select next to continue. Additionally, a user may select cancel or back to return to block 1276)]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 7, Thomas in view of Kumar teaches the method of claim 6. Kumar further teaches wherein the workspace GUI is a verify services by vendor GUI [see 0454 (an underwriter checks 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 8, Thomas in view of Kumar teaches the method of claim 6. Thomas further discloses comprising: causing to display, by the processor, upon instruction by a user to initiate an order verification process of an order, a second workspace GUI, wherein a subsequent input comprises instructions to complete an order verification process [see 0080 (upon receipt of a data request, permissions are verified by IP MATE and/or a web-service invoked by IP Marketplace. Thus, IP Marketplace enables security such that the users that created the data can grant access to other users)]. 

Regarding claim 9, Thomas in view of Kumar teaches the method of claim 8. Kumar further teaches wherein the instruction comprises clicking a button on a GUI, and wherein the second GUI is a complete order verification GUI [see 0298 (a user enters policy details for insurance or reinsurance. In block 1274, a user may select next to continue to block 1276 or cancel to return to block 1272)]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 10, Thomas in view of Kumar teaches the method of claim 6. Kumar further teaches comprising: causing to display, by the processor, upon instruction by a user to cancel an order, a third workspace GUI, wherein a subsequent input comprises instructions to cancel a service process [see 0298 (a user enters policy details for insurance or reinsurance. In block 1274, a user may select next to continue to block 1276 or cancel to return to block 1272)]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 11, Thomas in view of Kumar teaches the method of claim 10. Kumar further teaches wherein the instruction comprises clicking a button on a GUI, and wherein the second GUI is a confirm action to cancel GUI [see 0298 (a user enters policy details for insurance or reinsurance. In block 1274, a user may select next to continue to block 1276 or cancel to return to block 1272)]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 12, Thomas in view of Kumar teaches the method of claim 1. Thomas  further discloses causing to display, by the processor, a first workspace GUI, wherein a subsequent input comprises instructions to open a workspace to input custom data field information, the custom data field information relating to additional information required to process an order [see 0040 (client is configured to facilitate input, receipt, presentations, analysis and/or review of information relating to IP assets…); see also 0043 (client may include any number of applications, code modules, cookies, and the like to facilitate interaction with IP Marketplace in order to, for example, input data, complete templates/forms, view reports, validate data, approve data, review IP asset info, participate in a negotiation, review due diligence documents, respond to a survey, and the like); see also 0066 (there are a number of methods available for modifying data in a web page such as, for example, free text entry using a keyboard, selection of menu items, check boxes, option boxes, and/or the like); see also 0070 - 0072]. 

Regarding claim 13, Thomas in view of Kumar teaches the method of claim 12. Thomas further discloses wherein the GUI is an order history GUI [see 0032 (the platform may include templates, access to user profiles and history, models (e.g., for valuating and/or rating an IP asset), research tools and see also 0084 (IP Marketplace includes a user interface enabling an IP owner to easily manage IP assets listed on the marketplace and track the assets' progress towards commercialization

Regarding claim 14, Thomas in view of Kumar teaches the method of claim 12. Thomas further discloses causing to display, by the processor, a second workspace GUI, wherein a subsequent input comprises custom data field information, the custom data field information comprising file information [see 0092 (a buyer indicates interest in purchasing or licensing the IP asset and IP MATE creates a "deal room" on IP Marketplace. The deal room is a virtual space, or data area on IP Marketplace that may be dedicated to a specific IP transaction. The IP owner may invite a potential buyer (or potential licensee's) into the data room to share data, tasks and milestones in an effort to streamline the deal making process)];
receiving, by the processor, custom data filed information relating to one or more selected electronic files [see 0093 (IP Marketplace receives a due diligence (DD) request from the buyer for additional data on the IP asset that is being considered for a transaction. In response to the DD request, IP MATE may automatically create (e.g., by allocating memory, creating custom interfaces, assigning permissions, etc.) the deal room and send an approval request to the IP owner to allow the buyer access to the deal room. In one embodiment, in response to a DD request, IP MATE sends an approval request directly to the IP owner and, upon approval, sends the requested DD information directly to the buyer); see also 0070 (IP Marketplace includes user and organizational registration and profiling, IP disclosure and approval, valuing and rating of IP assets, merchandising and cataloging, customized search and IP matching algorithms, referral services, deal negotiation, transaction execution, marketing tools, collaboration tools, IP asset management ( e.g., royalty and maintenance fee management), and data collection and reporting)]; 
and transferring, by the processor, the one or more selected electronic files from a client user device to the enterprise system [see 0052 (IP asset database may include any hardware and/or software suitably configured to facilitate storing data relating to, for example, IP assets, legal documents, marketing documents, tracking and status data, schedules, transactions, statements, amounts owed, payments, authentication credentials, user permissions, consumer preferences, and the like); see also 0074 - 0078] 

Regarding claim 15, Thomas in view of Kumar teaches the method of claim 12. Thomas further discloses wherein the GUI is or comprises an attention required dialog widget [0078 – 0079 (based upon the custom approval process, workflow engine creates a series of steps (or tasks) to track and execute the approval process. For example, workflow engine may send a message to a number of approvers and then track whether each approver has signed off on the IP asset data. IP MATE determines when the approval process is complete); see also 0051 (document process and track progress, send notices and trigger reports, etc.) see also 0084]. 

Regarding claim 16, Thomas in view of Kumar teaches the method of claim 1. Thomas further discloses causing to display, by the processor, a workspace GUI, wherein a subsequent input comprises, upon completion of an order, instructions to open a workspace to download one or more electronic documents from the enterprise system to a client computing device [see 0095 (the IP transaction workflow dictates the timing with which certain data permissions are activated (and deactivated) for various participants in the IP transaction. IP MATE may determine that the buyer is permitted to view a set of documents (or a level of data) based upon a status of a negotiation between the buyer and an owner of the IP asset, the receipt of a payment (or other document) from the buyer, an approval by an see also 0040 - 0043 (client is configured to facilitate input, receipt, presentations, analysis and/or review of information relating to IP assets, merchandising of IP assets and facilitating IP transactions. Client includes any device (e.g., personal computer) which communicates (in any manner discussed herein) with IP Marketplace via any network Client may include any number of applications, code modules, cookies, and the like to facilitate interaction with IP Marketplace in order to, for example, input data, complete templates/forms, view reports, validate data, approve data, review IP asset info, participate in a negotiation, review due diligence documents, respond to a survey, and the like. In one embodiment, client may store user preferences and/or any other information disclosed herein on a hard drive or any other local memory device); see also 0102]. 

Regarding claim 17, Thomas in view of Kumar teaches the method of claim 16. Thomas further discloses wherein the GUI is a view document collection deliverables window GUI [see 0092 (IP MATE creates a “deal room” on IP Marketplace. The deal room is a virtual space, or data area on IP Marketplace that may be dedicated to a specific IP transaction. The IP owner may invite a potential buyer (or potential licensee's) into the data room to share data, tasks and milestones in an effort to streamline the deal making process)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619